[Cite as State v. Brown-Bowman, 2017-Ohio-7974.]


                                      COURT OF APPEALS
                                     STARK COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      :   JUDGES:
                                                   :   Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                         :   Hon. Craig R. Baldwin, J.
                                                   :   Hon. Earle E. Wise, Jr., J.
-vs-                                               :
                                                   :
DANIEL BROWN-BOWMAN                                :   Case No. 2017CA00059
                                                   :
        Defendant-Appellant                        :   OPINION




CHARACTER OF PROCEEDING:                               Appeal from the Court of Common
                                                       Pleas, Case No. 2016CR1378



JUDGMENT:                                              Affirmed




DATE OF JUDGMENT:                                      September 29, 2017




APPEARANCES:

For Plaintiff-Appellee                                 For Defendant-Appellant

JOHN D. FERRERO                                        STEVEN A. REISCH
Prosecuting Attorney                                   201 Cleveland Avenue, SW
By: KRISTINE W. BEARD                                  Suite 104
Assistant Prosecuting Attorney                         Canton, OH 44702
110 Central Plaza South
Suite 510
Canton, OH 44702-1413
Stark County, Case No. 2017CA00059                                                    2

Wise, Earle, J.

       {¶ 1} Defendant-Appellant, Daniel Brown-Bowman, appeals his April 6, 2017

conviction in the Court of Common Pleas of Stark County, Ohio. Plaintiff-Appellee is the

state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶ 2} On April 2, 2016, a confidential informant sent a text message to appellant

to arrange a drug buy (methamphetamine). The informant was located at the Alliance

Police Department in Stark County, Ohio when he sent the text.

       {¶ 3} Appellant responded to the text, and the informant met appellant at

appellant's residence located within the bordering county of Mahoning County, Ohio and

completed the drug purchase.     Based upon what was observed during this sale, a

search warrant was executed on appellant's residence.       As a result, appellant was

charged in Mahoning County with manufacturing methamphetamine and subsequently

pled guilty to illegal possession/assembly of chemicals for manufacturing drugs.

Appellant was sentenced to four years in prison.

       {¶ 4} On August 1, 2016, the Stark County Grand Jury indicted appellant on one

count of trafficking in drugs in violation of R.C. 2925.03 stemming from the drug buy in

Mahoning County. The subject drug buy was not included in the charges appellant

faced in Mahoning County. On November 29, 2016, appellant filed a motion to dismiss

the indictment based on improper venue because the drug buy occurred in Mahoning

County. A hearing was held on December 28, 2016. By judgment entry filed March 21,

2017, the trial court denied the motion, finding "an element of the offense of drug
Stark County, Case No. 2017CA00059                                                      3


trafficking, namely the offer to sell a controlled substance, occurred here in Stark

County, Ohio."

      {¶ 5} On March 30, 2017, appellant pled no contest to the charge. By judgment

entry filed April 6, 2017, the trial court found appellant guilty and sentenced him to

eighteen months in prison, to be served concurrently with the Mahoning County

sentence.

      {¶ 6} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                            I

      {¶ 7} "THE TRIAL COURT ERRED IN DENYING APPELLANT'S MOTION TO

DISMISS BASED UPON IMPROPER VENUE."

                                            I

      {¶ 8} In his sole assignment of error, appellant claims the trial court erred in

denying his motion to dismiss based upon improper venue. We disagree.

      {¶ 9} " 'Venue' commonly refers to the appropriate place of trial for a criminal

prosecution (or dispute) as between different geographical subdivisions within a state, it

being assumed that the court or courts involved have subject matter or territorial

jurisdiction." State v. Shrum, 7 Ohio App.3d 244, fn. 2, 455 N.E.2d 531 (1st Dist.1982).

"Venue is satisfied where there is a sufficient nexus between the defendant and the

county of the trial." State v. Chintalapalli, 88 Ohio St.3d 43, 45, 723 N.E.2d 111 (2000),

citing State v. Draggo, 65 Ohio St.2d 88, 92, 418 N.E.2d 1343 (1981).

      {¶ 10} R.C. 2901.12 governs venue.        Subsection (A) states: "The trial of a

criminal case in this state shall be held in a court having jurisdiction of the subject
Stark County, Case No. 2017CA00059                                                     4


matter, and * * * in the territory of which the offense or any element of the offense was

committed." Subsection (H)(3) states the following:



             (H) When an offender, as part of a course of criminal conduct,

      commits offenses in different jurisdictions, the offender may be tried for all

      of those offenses in any jurisdiction in which one of those offenses or any

      element of one of those offenses occurred.        Without limitation on the

      evidence that may be used to establish the course of criminal conduct,

      any of the following is prima-facie evidence of a course of criminal

      conduct:

             (3) The offenses were committed as part of the same transaction or

      chain of events, or in furtherance of the same purpose or objective.



      {¶ 11} Appellant argues venue in this case was improper because the only

connection between appellant and Stark County is the text sent from the informant from

the Alliance Police Department located in Stark County arranging the drug buy which

occurred in Mahoning County.

      {¶ 12} In State v. Tucker, 5th Dist. Fairfield No. 98CA25, 1999 WL 333120 (April

27, 1999), this court reviewed a similar challenge to venue. As explained by the court at

*3:



             For purposes of R.C. 2925.03(A), the phrase, "offer to sell a

      controlled substance", means to declare one's readiness or willingness to
Stark County, Case No. 2017CA00059                                                    5


       sell a controlled substance or to present a controlled substance for

       acceptance or rejection. State v. Henton (July 14, 1997), Ashtabula App.

       No. 96-A-0015, unreported (Citation omitted).    The issue of whether a

       defendant has knowingly made an offer to sell a controlled substance in

       any given case must be determined by an examination of the totality of the

       circumstances, including "the dialogue and course of conduct of the

       accused". State v. Patterson (1982), 69 Ohio St.2d 445, 447, 432 N.E.2d

       802.



       {¶ 13} In Tucker, the informant sent a page to the defendant from Fairfield

County, Ohio and the drug buy occurred in Franklin County, Ohio. The court concluded,

"appellant's answering the page constitutes an offer to sell." The defendant returning

the page to a telephone number in Fairfield County "is tantamount to an offer to sell in

Fairfield County."

       {¶ 14} In the case sub judice, the informant sent a text from the Alliance Police

Department in Stark County to appellant to set up a drug buy, requesting "the usual,"

meaning a "$20 bindle of methamphetamine." T. at 8-10. While still at the Alliance

Police Department, the informant received a response from appellant, texting back, " 'U

know where I'm at.' You can come through, 'just let me know when you're close.' " T. at

10. Alliance Police Detective Bob Rajcan was standing right next to the informant when

he was texting and receiving appellant's responses. T. at 19. The responses were

coming from a telephone number belonging to appellant. T. at 21. The informant
Stark County, Case No. 2017CA00059                                                   6


traveled to appellant's residence to complete the drug buy. Appellant's residence was

located just within the bordering county of Mahoning County. T. at 12-13.

      {¶ 15} We find sufficient evidence that appellant knowingly made an offer to sell

a controlled substance (methamphetamine) in Stark County constituting a significant

nexus between appellant and Stark County. Therefore, venue was proper in Stark

County.

      {¶ 16} Upon review, we find the trial court did not err in denying the motion to

dismiss.

      {¶ 17} The sole assignment of error is denied.

      {¶ 18} The judgment of the Court of Common Pleas of Stark County, Ohio is

hereby affirmed.

By Wise, Earle, J.

Gwin, P.J. and

Baldwin, J. concur.



EEW/sg 9202